Citation Nr: 0910170	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-37 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for the service-connected bipolar disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision by the RO.  

In July 2008, the Board remanded this claim to the RO so that 
certain due process concerns could be satisfied, as well as 
so additional development of the record could be 
accomplished.  

Also in July 2008, the Board referred back to the RO a claim 
for a total compensation rating based on unemployability 
(TDIU).  However, given the favorable action taken 
hereinbelow, this matter now must be remanded to the RO via 
the Appeals Management Center in Washington, DC for 
appropriate consideration.  



FINDING OF FACT

The service-connected bipolar disorder is shown to be 
productive of disability picture that more nearly 
approximates that of occupational and social impairment, with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected bipolar disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130 
including Diagnostic Codes 9432-9440 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Notification to the Veteran has met all of the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) and 
related case law, including Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  As such, the Board finds that the matter 
decided below may be addressed at this time, without further 
remand, because any notice error was not prejudicial, and 
because the Veteran has been provided all the information 
necessary to allow a reasonable person to substantiate this 
claim.  

VA notified the Veteran in May 2005 and August and September 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The November 2006 Statement of the Case (SOC) and August 2008 
correspondence informed the Veteran of the specific rating 
criteria which would provide a basis for increased rating 
regarding his service-connected disorder.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The August 2008 correspondence provided adequate notice of 
how effective dates are assigned.  

The claim was subsequently readjudicated in a January 2009 
Supplemental SOC (SSOC).  While the Veteran did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant he was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the notice provided cured any prejudice that may have 
been present.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  

In so doing, the Board may accept one medical opinion and 
reject others.  Id.  At the same time, the Board cannot make 
its own independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Thus, the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.  

In a November 2004 rating decision, the RO granted service 
connection for bipolar disorder, mixed, in partial remission, 
and rated it under 38 C.F.R. § 4.130, Diagnostic Codes 
(Codes) 9432-9440, as 50 percent disabling.  The Veteran did 
not appeal this decision.  He later sought an increased 
rating in May 2005.  

Code 9440 provides that a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

Under Code 9440, a 70 percent rating is warranted if bipolar 
disorder causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.  

Pursuant to the current regulations, a mental disorder shall 
be evaluated based upon all the evidence of record that bears 
on occupational and social impairment, rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The report of an August 2004 VA examination shows that the 
Veteran reported having recently had a panic attack and had 
not been diagnosed with a panic disorder.  He described his 
symptoms as including poor self-care, decreased appetite, 
trouble sleeping, sadness, and irritability.  He denied 
having recent suicidal ideation.  A psychiatric examination 
revealed normal speech, euthymic mood and anxious affect.  He 
denied hallucinations and delusions.  He indicated no 
suicidal thoughts since 1981.  He also denied any homicidal 
ideation.  No evidence of psychotic thinking was present.  
Insight and judgment were good.  

The VA examiner supplied a diagnosis of mixed bipolar 
disorder, in partial remission.  The examiner also found the 
Veteran to have a Global Assessment of Functioning (GAF) 
score of 50.  

The report of a July 2005 private psychiatric evaluation 
shows that the Veteran complained of having flashbacks and 
nightmares.  He was noted to have depressed mood and affect.  
His impulse control was noted to be compromised, and he had 
difficulty modulating emotions.  He denied suicidal/homicidal 
ideation.  The Veteran was hypervigilant and easily startled.  
He was oriented to time, place, and person.  Memory was fair.  
Insight was lacking, and judgment was fair.  Bipolar disorder 
was diagnosed, and a GAF score of 50 was supplied.  

An August 2005 VA behavioral health progress note shows that, 
on mental status examination, the Veteran had good eye 
contact and was oriented to time, place, and person.  No 
gross impairment of attention or concentration was observed.  
He denied hallucinations, his mood was dysphoric, and his 
affect was full and appropriate.  The remainder of the 
examination showed essentially normal findings.  Bipolar 
disorder was diagnosed.  

A June 2006 VA behavioral health outpatient progress note 
shows that, following routine psychiatric follow up, the 
examiner supplied a diagnosis of bipolar disorder.  The 
Veteran was noted not to have significant cognitive deficit 
and his memory impairments were reportedly due to 
concentration problems.  Essentially, a psychiatric 
examination was normal.  

An August 2008 VA behavioral health outpatient progress note 
includes examination findings of fair ability to sleep, 
affect congruent with mood, anxious and depressed mood, 
normal speech, goal directed thought process, and no 
hallucinations, delusions, suicidal or homicidal ideation.  
Memory was intact.  

A September 2008 VA mental health medication note shows that 
the examining psychiatrist supplied a diagnosis of bipolar 
disorder, not otherwise specified.  A GAF score of 58 was 
also supplied.  

The report of a December 2008 VA PTSD examination shows that 
Veteran's claims file was reviewed.  His symptoms reported 
over the past year, based on file review, were noted to 
include lack of energy/motivation, social isolation and 
behavioral avoidance/withdrawal, anxiety, irritability, 
depressed mood and trouble sleeping.  

The examination showed that speech was unremarkable and slow.  
His affect was described as constricted.  His mood was 
anxious and depressed.  His attention was intact.  Thought 
processes were circumstantial.  Thought content included 
ruminations and paranoid ideation.  No delusions were 
present.  

The examiner noted that the Veteran had a sleep disorder.  
Panic attacks, occurring one to two times a week, were 
reported.  Neither homicidal nor suicidal thoughts were 
present.  Problems associated with daily living, including 
household chores and shopping, were reported.  Remote memory 
was noted to be normal, with recent memory mildly impaired.  

The VA examiner found that the Veteran could manage his own 
financial affairs.  The Veteran reportedly retired in 1991.  
A diagnosis of bipolar disorder was supplied, and a GAF score 
of 50.  

The examiner noted that, while the service-connected bipolar 
disorder did not result in total occupational and social 
impairment due to the signs and symptoms of the mental 
disorder, the signs and symptoms did result in deficiencies 
in judgment, thinking, family relations, work, mood and 
school.  

The examiner added that the Veteran suffered from 
irritability, hyperarousal, difficulty concentrating, and 
some paranoid ideation.  His bipolar disorder was also noted 
to significantly impact his ability to make and keep 
satisfying relationships, including love relationships.  

Of significant note, the examiner also opined that the 
Veteran was unemployable due to his bipolar disorder.  

A GAF score from 41 to 50 is defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  A GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning.  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

To this, the Board notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  

On the basis of the extensive medical record in this case, 
the Board concludes that the service-connected disability 
picture more closely resembles the criteria for a 70 percent 
rating.  

Reflective of the various GAF scores of record, the Board 
notes that a GAF of 50, supplied on more than one occasion in 
the course of this appeal, is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Here, given the most recent examination findings, the Board 
finds that the service-connected bipolar disorder currently 
results in a level of occupational and social impairment 
consistent with deficiencies in most areas and an inability 
making it difficult for the Veteran to establish and maintain 
effective relationships due to his panic attacks.  



ORDER

An increased rating of 70 percent for the service-connected 
bipolar disorder is granted, subject to the regulations 
applicable to the payment of monetary benefits.  



REMAND

Given the favorable taken in allowing a 70 percent rating for 
the service-connected bipolar disorder, the RO must now 
formally address the Veteran's assertions of being prevented 
from working at substantially gainful employment due to 
service-connected disability.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
remaining claim on appeal that is not already of record.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the remaining claims on appeal.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of a total rating based on 
individual unemployability due to 
service-connected disability should be 
adjudicated in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


